PARDEE, Circuit Judge.
The petitions for rehearing call our attention to the fact that in the opinion, and decree herein rendered two mistakes • were made in computing, the liability of the Hogg-Swayne Syndicate and R. R. Hazlewood—one, in not deducting from the amount charged in the complainant’s original bill the Keith Ward settlement; and, second, in stating the settlement of the Hogg-Swayne Syndicate for 15 acres as and for the sum of $6,000, instead of $5,000, the actual amount shown by the record. The effect of these two mistakes was to improperly increase the joint liability of the- Hogg-Swayne Syndicate apd R. R. Hazlewood in the sum of $3,500.
To correct these mistakes, we amend the decree heretofore entered in the case, to the effect that said R. R. Hazlewood, J. W. Swayne, R. E. Brooks, E. J. Marshall, W. F: Casey, A. S. Fisher, Sarah J. Campbell, as survivor in community of the estate of W. T. Campbell, deceased, Will C. Hogg and Imá -Hogg, as independent, executors of the estate of James S- Hogg, deceased, and Harris Masterson, be, and they are, hereby condemned to pay the complainants the sum of $18,-327.21, with interest at 6 per cent, from April 6, 1903, in lieu of the sum of $21,827.21. , -
With our decree thus amended, the petitions for rehearing are denied.